DETAILED ACTION
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemel et al. U.S. Publication No. 2010/0295473 (hereinafter Chemel).
Regarding claims 1-20 Chemel discloses:
1. A system comprising: a plurality of electrical devices that form an electrical system, wherein the plurality of electrical devices perform a first function; at least one sensor that measures a first parameter; and a controller communicably coupled to the plurality of electrical devices and the at least one sensor, wherein the controller: receives a first measurement of the first parameter from the at least one sensor, wherein the first measurement is associated with a first electrical device of the plurality of electrical devices; determines, based on the first measurement, that the first parameter falls outside a first range of acceptable values for the first electrical device, wherein the first parameter falling outside the first range of acceptable values is caused by a failure of the first electrical device; determines that adjusting at least one other electrical device of the plurality of electrical devices compensates for the failure of the first electrical device; and adjusts the at least one other electrical device of the plurality of 

2. The system of Claim 1, wherein the controller further: receives a second measurement of the first parameter from the at least one sensor at a subsequent time, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; determines, based on the second measurement, that the first parameter falls outside the first range of acceptable values for the first electrical device, wherein the first parameter falling outside the first range of acceptable values is caused by a repair of the first electrical device; and adjusts the at least one other electrical device and the first electrical device to the default setting from the compensatory setting (Paragraph 0451 – Using cooperative failure compensation).

3. The system of Claim 1, wherein the plurality of electrical devices are light fixtures (Paragraph 0451 – Using cooperative failure compensation).

4. The system of Claim 3, wherein the first parameter is an amount of light output (Paragraph 0451 – Using cooperative failure compensation).

5. The system of Claim 3, wherein the first parameter is power delivered to a power source of the first electrical device (Paragraph 0451 – Using cooperative failure compensation).

6. The system of Claim 1, wherein the default setting is less than 100% of full capability, and wherein the compensatory setting is greater than the default setting (Paragraph 0451 – Using cooperative failure compensation).

7. The system of Claim 1, wherein adjusting the at least one other electrical device of the plurality of electrical devices to the compensatory setting brings the first parameter measured by the at least one sensor within the first range of acceptable values (Paragraph 0451 – Using cooperative failure compensation).

8. The system of Claim 1, wherein the at least one other electrical device is adjacent to the first electrical device (Paragraph 0451 – Using cooperative failure compensation).

9. The system of Claim 1, wherein the controller further: receives a second measurement of a second parameter from the at least one sensor, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; and identifies, based on the second measurement of the second parameter and the first measurement of the first parameter, a specific cause for the failure of the first electrical device.

10. The system of Claim 1, wherein the controller is part of the first electrical device (Paragraph 0451 – Using cooperative failure compensation).

11. The system of Claim 1, wherein the controller is part of the at least one other electrical device (Paragraph 0451 – Using cooperative failure compensation).

12. The system of Claim 1, wherein the controller is part of a network manager communicably coupled to the plurality of electrical devices (Paragraph 0451 – Using cooperative failure compensation).

13. A controller for a plurality of electrical devices, the controller comprising: a memory for storing a plurality of instructions; a hardware processor for executing the plurality of instructions; and a control engine communicably coupled to the hardware processor, wherein the control engine is configured to: receive a first measurement of a first parameter from at least one sensor, wherein the first measurement is associated with a first electrical device of the plurality of electrical devices; determine, based on the first measurement, that the first parameter falls outside a first range of 

14. The controller of Claim 13, wherein the control engine is further configured to: receive a second measurement of the first parameter from the at least one sensor at a subsequent time, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; determine, based on the second measurement, that the first parameter falls outside the first range of acceptable values for the first electrical device, wherein the first parameter falling outside the first range of acceptable values is caused by a repair of the first electrical device; and adjust the at least one other electrical device and the first electrical device to the default setting from the compensatory setting (Paragraph 0451 – Using cooperative failure compensation).

15. The controller of Claim 13, wherein the control engine is further configured to: receive a second measurement of a second parameter from the at least one sensor, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; and identify, based on the second measurement of the second parameter and the first measurement of the first parameter, a specific cause for the failure of the first electrical device (Paragraph 0451 – Using cooperative failure compensation).



17. A non-transitory computer readable medium comprising computer readable program code embodied therein for performing a method of compensating for a failure of a first electrical device of a plurality of electrical devices, the method comprising: receiving, by a controller, a first measurement of a first parameter from at least one sensor, wherein the first measurement is associated with the first electrical device of the plurality of electrical devices; determining, by the controller and based on the first measurement, that the first parameter falls outside a first range of acceptable values for the first electrical device, wherein the first parameter falling outside the first range of acceptable values is caused by a failure of the first electrical device; determining, by the controller, that adjusting at least one other electrical device of the plurality of electrical devices compensates for the failure of the first electrical device; and adjusting, by the controller, the at least one other electrical device of the plurality of electrical devices from a default setting to a compensatory setting to compensate for the failure of the first electrical device (Paragraph 0451 – Using cooperative failure compensation).

18. The non-transitory computer readable medium of Claim 17, wherein the method further comprises: receiving a second measurement of the first parameter from the at least one sensor at a subsequent time, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; determining, based on the second measurement, that the first parameter falls outside the first range of acceptable values for the first electrical device, wherein the first parameter falling outside the first range of acceptable values is caused by a repair of the first electrical 

19. The non-transitory computer readable medium of Claim 17, wherein the method further comprises: receiving a second measurement of a second parameter from the at least one sensor, wherein the second measurement is associated with the first electrical device of the plurality of electrical devices; and identifying, based on the second measurement of the second parameter and the first measurement of the first parameter, a specific cause for the failure of the first electrical device (Paragraph 0451 – Using cooperative failure compensation).

20. The non-transitory computer readable medium of Claim 19, wherein the method further comprises: scheduling maintenance to fix the specific cause for the failure of the first electrical device; and paying for the maintenance after the maintenance has been performed (Paragraph 0451 – Using cooperative failure compensation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119